DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 01/28/2022 has been entered and fully considered. Claims 1 and 4-17 are pending, of which claims 1, 7, 8 and 12-14 are currently amended. Claims 2 and 3 are cancelled. 
In view of the amendment the pending claims are rejected on new grounds under 35 USC 112, and the previous rejections under 35 USC 103 are maintained. This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “there is a continuous network of repeating structures of the tri-functional silane or the mixture of the tri-functional silanes in the silica gel” and “each tri-functional silane in the network is covalently bound to: (a) a previously covalently bound tri-functional silane, and (b) two other of the tri-functional silanes in a direction extending away from the solid support”. These limitations are not adequately supported in the specification, because although the specification describes using a tri-functional silane to build a three-dimensional multilayer structure, it is silent as to the specific configuration of bonds formed among the tri-functional silanes within the three-dimensional multilayer structure.  In particular, even if some of the tri-functional silanes would be expected to form the claimed bonds to a previous and two other tri-functional silanes, the multilayer structure has not been sufficiently characterized or described to support that every tri-functional silane in the network has the bonding configuration as claimed.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Covalent grafting of ion-exchange groups on porous silicon for microsystem applications” (Mery) in view of US 2005/0260478 A1 (Mino).

    PNG
    media_image1.png
    70
    359
    media_image1.png
    Greyscale

Regarding claims 1, 4-8, 12, 13 and 15, Mery discloses covalent grafting anion-exchanging groups onto the internal surface (surface of the pores) of oxidized porous silicon (a porous solid inorganic support made reactive beforehand) [sections 2.3.2, 2.1, 1] by silanization reactions with N-trimethoxysilylpropyl-N,N,N-trimethylammonium iodide (a silane according to the claimed chemical formula (1), comprising a quaternary ammonium group as a cationic group and three reactive groups) [section 2.3] to form a cationic support, at least the pores of which comprise at least at the surface (at least partially filling the pores) a silica gel (an initial tri-functional silane covalently bound to the solid inorganic support) comprising cationic groups R bound to the silica gel through a propyl group (linear saturated alkyl) [Scheme 2, section 2.3], which may be used as an anionic membrane in a fuel cell or biocompatible device [section 1].
Mery does not disclose that the silica gel forms a three-dimensional multilayer structure including a continuous network of repeating structures of the tri-functional silane having the claimed configuration of bonds. Mino however teaches an electrolyte membrane having organic molecules that contain an ion exchange group chemically bonded to the inner surface of through holes in a base material [0071], wherein the position of the ion exchange group within the organic molecules may be disposed such that it is possible to laminate further organic molecules on top of these ion exchange groups and thus provide an electrolyte membrane that includes more ion exchange groups [0075], wherein the substance in the through holes is polymerized by a sol-gel method [0143], [0144] so that micro-gaps remaining in the inner portion of the through holes are filled and it is possible to further suppress cross-over of fuel [0141]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to grow the silica gel of Mery by a sol-gel process to form a three-dimensional multilayer structure, as in Mino, with the reasonable expectation of filling micro-gaps remaining in the inner portion of the through holes to further suppress cross-over of fuel and providing an electrolyte membrane that includes more ion exchange groups. Furthermore, it appears that performing a sol-gel process as taught by Mino using the tri-functional silane of Mery, which is the same as claimed, will result in the continuous network of repeating structures of the tri-functional silane having the same configuration of bonds as claimed. See MPEP 2112. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Regarding claims 9-11 and 14, Mery further discloses oxidation at 300°C of the surface of the pores of the porous silicon support including Si-H functions to obtain an Si-O-Si function, and hydroxylation of the silica obtained at the surface of the pores to obtain Si-OH functions prior to the coupling reaction by a sol-gel method, wherein the tri-functional silane includes three methoxy (alkoxy) groups [section 2.1, Scheme 2].
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Covalent grafting of ion-exchange groups on porous silicon for microsystem applications” (Mery) in view of US 2005/0260478 A1 (Mino), as applied to claims 1 and 4-15 above, and further in view of US 2004/0197613 A1 (Curlier).
The combination of Mery and Mino teaches the method of claim 7 including the claimed steps for forming the silica gel, as shown above, but does not teach the claimed steps for forming the porous silicon membrane. Curlier however teaches a method for forming a porous silicon membrane comprising the steps of preparing a blank wafer of silicon, oxidizing the wafer by thermal oxidizing, coating layers of chromium and gold on each surface of the wafer by cathodic spraying, coating a photosensitive resin on the wafer through a mask, exposing the resin to ultraviolet radiation, removing the exposed parts of the resin so the metal layer is bare on the desired locations, etching the bare patterns, etching the silicon dioxide and the silicon membrane in solution, drilling the membrane by anodization to form channels, and making the channels hydrophilic using an ozone flux [0106]-[0114]. The method allows the membrane to be made thinner, while controlling the diameter of the channels and the porosity of the membrane as wanted [0036], [0037]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the porous silicon for the membrane of the combination according to the claimed method, as in Curlier, with the reasonable expectation of providing a thin membrane with desired porosity and channel diameter.

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. 
The applicant argues that Scheme 2 of Mery shows two of three reactive groups covalently bound to the inorganic silicon substrate, leaving only one remaining reactive group X, such that only a linear polymer extension is possible, not a three-dimensional multilayer structure. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In particular, claim 1 only specifies the bonding configuration of the tri-functional silanes in the network, not of the initial tri-functional silane to which the to which the network is bound. More specifically, the claim does not recite how many bonds the initial tri-functional silane does or does not have to the solid inorganic support, nor how many bonds it has to the network. Furthermore, the recitation of a three-dimensional multilayer structure is not considered to define over a linear polymer extension from the initial tri-functional silane to the continuous network, because even in this case the combination of the initial tri-functional silane and the continuous network will result in the silica gel as a whole having a three-dimensional multilayer structure. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant argues that the three-dimensional structure taught by Mino would not be structurally the same or even similar to what is claimed, but has not shown that growing the silica gel of Mery, using the identical tri-functional silane as claimed, by a sol-gel process as taught by Mino, could produce a different structure than the instant invention. See MPEP 2112. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In response to applicant's argument that the claimed cationic support has significantly higher density of cationic groups and increased conductivity, dimensional stability and efficiency, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The applicant alleges that Mino does not teach a three-dimensional multilayer structure with cationic reactive groups distributed throughout. To the contrary, Mino specifically teaches in paragraph [0075] that the position of the ion exchange group within the organic molecules may be disposed such that it is possible to laminate further organic molecules on top of these ion exchange groups and thus provide an electrolyte membrane that includes more ion exchange groups. Although the applicant points out that Mino’s figures and examples only show a monolayer structure, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2123.
Moreover, the rejection does not rely on Mino for the specific compounds used, but only for the concept of using a sol-gel process to create a three-dimensional multilayer polymer network, which is applied to the silica compounds as disclosed in Mery. The applicant argues that it would not be possible to polymerize the compounds of Mino, in which all of the reactive functions are coupled to the base material, but has failed to show that Mery’s compounds, in which the reactive functions are not all coupled to the base material (see Scheme 2), would not be polymerized as claimed. To the contrary, according to applicant’s specification (see paragraphs [0069]-[0070] of the published document) the formation of the three-dimensional multilayer silica gel is attributed to the use of a tri-functional silane in the sol-gel process. Thus because Mery uses the same tri-functional silane as claimed, it appears that performing a sol-gel process as suggested by Mino on the tri-functional silane of Mery would result in the same three-dimensional multilayer silica gel as claimed. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that Mino introduces a difference substance in the pores of the base material, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Note that Mino also specifically suggests controlling the thickness of the organic layer (which is the substance directly grafted to the pores) by adjusting the accumulation of the organic molecules, which may be laminated on top of and chemically bonded to each other. See paragraphs [0075], [0081] and [0083].
In response to applicant’s argument that the teaching by Mino is limited to the specific structure which is a composition that comprises a sulfonated organosilicon compound, it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123 I. In this case, one of ordinary skill in the art would understand that the teaching to fill the pores so as to suppress cross-over of fuel is not dependent on the specific composition used in the pores, and would have been relevant to the membrane of Mery, which, like the membrane of Mino, includes an ion-exchange gel in the pores of the base material, and can be used in a fuel cell.
The applicant further argues that Mino, which teaches adding ionic groups after grafting of the silane compound on the base material, and a process in the presence of water, is contrary to Mery, which teaches grafting a monolayer of a silane compound and strict humidity control. Where the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another. In re Young, 927 F.2d 588, 18 USPQ2d 1089 (Fed. Cir. 1991). See MPEP 2143.01 II. In this case, Mery and Mino do not discredit one another, because Mery is silent as to further processes after the grafting of the silane, and to a process in the presence of water, and thus cannot teach away from these features of Mino. In particular, note that the mere disclosure of an anhydrous process does not in itself criticize, discredit, or otherwise discourage other processes which may involve water. In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Notably, the rejection does not rely on performing Mino’s sol-gel process instead of or simultaneously with Mery’s anhydrous process, but rather the sol-gel process can be performed subsequently, such that it does not interfere with or otherwise contradict Mery’s anhydrous process already having been completed in advance.
In response to applicant’s argument that Mino details experimental conditions using toluene that do not correspond to sol-gel conditions, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2123. In this case, Mino also explicitly teaches that a sol-gel method may be used in paragraph [0144]. Similarly, although the applicant argues that Mery teaches a bifunctional silane in section 3.2 which could not be polymerized, it is noted that in sections 2.2 and 2.3.2 Mery also specifically teaches N-trimethoxysilylpropyl-N,N,N-trimethylammonium iodide (TMA+I-), which is the identical tri-functional silane as claimed.
For the above reasons, the previous rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727